Citation Nr: 1013964	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  09-13 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to service connection for a claimed 
urological condition - balanitis xerotica obliterans (BXO) 
and diseased urethral tissue.  

2.  Entitlement to service connection for claimed 
posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for claimed hearing 
loss.  

4.  Entitlement to service connection for claimed tinnitus.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision by the 
RO.  

The Veteran was scheduled for a hearing by videoconference in 
November 2009, but failed to appear.  

The issues of service connection for hearing loss and 
tinnitus are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  



FINDINGS OF FACT

1.  The currently demonstrated BXO with diseased urethral 
tissue is not shown to be due to herbicide exposure or 
another event or incident of the Veteran's period of active 
service.  

2.  The Veteran is not shown to have engaged in combat with 
the enemy during service in the Republic of Vietnam.  

3.  The Veteran currently is not shown to have a diagnosis of 
an innocently acquired psychiatric disorder or of PTSD due to 
a verified or potentially verifiable stressor of his period 
of active service.  



CONCLUSIONS OF LAW

1. The Veteran's disability manifested by BXO and diseased 
urethral tissue is not due to disease or injury incurred in 
or aggravated by active service; nor may any be presumed to 
have been incurred therein; nor is any due to presumed 
herbicide exposure in service.  38 U.S.C.A. §§ 1110, 1112, 
1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).  

2.  The Veteran does not have an innocently acquired 
psychiatric disability to include PTSD due to disease or 
injury that was incurred in or aggravated by active service; 
nor may a psychosis be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1137, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).  


Urological Condition

The Veteran requested a letter from Dr. R.D.P. in July 2008 
to discuss any possible connection between his diagnosis of 
balanitis xerotica obliterans (BXO) and exposure to Agent 
Orange in service.  

The law provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  

Presumptive service connection for these disorders as a 
result of Agent Orange exposure is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.309(e).  The governing law provides 
that a "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
shall be presumed to have been exposed during such service to 
an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service."  38 U.S.C.A. § 1116(f).  

Pursuant to Section 3 of the Agent Orange Act of 1991, Pub. 
L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs 
(Secretary) entered into an agreement with the National 
Academy of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  

The NAS was to determine, to the extent possible, whether 
there was a statistical association between the suspect 
disease and herbicide exposure, taking into account the 
strength of the scientific evidence and the appropriateness 
of the methods used to detect the association; the increased 
risk of disease among individuals exposed to herbicides 
during the service in the Republic of Vietnam during the 
Vietnam era; and whether there is a plausible biological 
mechanism or other evidence of a causal relationship between 
herbicide exposure and the suspect disease.  The NAS was 
required to submit reports of its activities every two years.  

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  

Since the Secretary has not specifically found a link between 
BXO and any herbicide exposure, this condition cannot be 
presumed to be due to herbicide exposure.  

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

If there is no presumptive service connection available, 
direct service connection can be established if the record 
contains competent medical evidence of a current disease 
process with a relationship to exposure to an herbicide agent 
while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303; Combee at 1043-44.  

In this case, the service treatment records are negative for 
complaints, diagnosis or treatment for any abnormal 
conditions of the genitoruniary system.  

In August 1985, the Veteran underwent a laser meatotomy to 
treat meatal stenosis.  The operative report notes that the 
Veteran had had a tight meatal stenosis at age 12, which 
required meatotomy and repeat dilations.  A biopsy ruled out 
BXO at the time of the August 1985 operation.  

The Veteran's urological condition required additional 
operations.  There was a laser glanuloplasty in July 1995.  
In August 2001, the Veteran underwent a retrograde 
urethrogram, suprapubic cystotomy and a one-stage total 
meatal membranous urethral reconstruction with a proximal and 
distal scrotal fasciocutaneous island flap.  The pre- and 
post-operative diagnoses were those of BXO and panurethral 
stricture, anterior urethral stricture.  

Dr. R.D.P. submitted a letter in July 2008 when he reported 
treating the Veteran for complications of BXO for many years.  
He wrote that he was unaware of any evidence in the 
scientific literature that Agent Orange had been correlated 
with BXO.  He also wrote that there was no evidence ruling 
out the possible correlation.  Thus, Dr. R.D.P. concluded 
that he could not definitely say that Agent Orange could not 
have played a role in the Veteran's disease. 

The Veteran, as a lay person, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

Because there is no presumption of service connection 
available in this case and the competent medical opinion does 
not meet the evidentiary standard to establish service 
connection on a direct basis, the claim must be denied.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


PTSD

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

DSM-IV provides that a valid diagnosis of PTSD requires that 
a person has been exposed to a traumatic event in which both 
of the following were present: (1) the person experienced, 
witnessed, or was confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of himself or others, and 
(2) the person's response involved intense fear, 
helplessness, or horror. 38 C.F.R. § 4.125(a).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 
1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  

The issue of whether any particular set of circumstances 
constitutes engagement in combat with the enemy for purposes 
of section 1154(b) must be resolved on a case- by-case basis.  
See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. 
App. 389, 395- 396 (1996).  

"Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the [Board is] required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  

In other words, the veteran's presence with the unit at the 
time such attacks occurred corroborates his statement that he 
experienced such attacks personally.  A stressor need not be 
corroborated in every detail.  Souza v. Brown, 10 Vet. App. 
307, 311 (1997).  

In this case, the Veteran is not shown to have had combat 
with the enemy while serving in the Republic of Vietnam.  A 
careful review of the Veteran's service department records 
and his DD Form 214 shows that he served as a radio operator.  

Because the service personnel records, including DD Form 214, 
do not show his receipt of combat-specific citations or 
awards or other evidence establishing that the Veteran 
participated in combat with the enemy, a claimed stressor 
must be corroborated in order to establish service connection 
for PTSD.

The Veteran has not submitted any evidence to support his 
claim of service connection for PTSD.  He did not return the 
stressor questionnaire that the RO sent to him in May 2008.  

The service treatment records in this regard are negative for 
complaints, diagnosis or treatment relating to PTSD or 
another innocently acquired psychiatric condition.  

Moreover, there is no competent evidence showing any current 
diagnosis of PTSD or another innocently acquired psychiatric 
condition.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and the 
benefit-of-reasonable doubt rule is inapplicable.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  


Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In accordance with 38 C.F.R. § 3.159(b)(1), proper notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  

Formerly, proper notice included asking the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  This element of notice was removed from 
38 C.F.R. § 3.159, effective May 30, 2008 as to applications 
for benefits pending before VA or filed thereafter. Notice 
and Assistance Requirements, 73 Fed. Reg. 23,353 (April 30, 
2008).  Notice should be provided to a claimant before the 
initial unfavorable decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the 
Veteran in May 2008 of the information and evidence needed to 
substantiate and complete claims for service connection, to 
include notice of what part of that evidence is to be 
provided by the claimant, notice of what part VA will attempt 
to obtain, and notice of the appropriate disability rating 
and effective date of any grant of service connection.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA satisfied its duty to assist.  With regard to the claim 
for PTSD, the Veteran did not report any stressors.  Thus, no 
attempt to corroborate stressors was possible.  

Absent additional probative information from the Veteran to 
identify stressor events in service, further development to 
include affording the Veteran a VA examination would serve no 
useful purpose in deciding this appeal.  

With regard to the urological claim, no VA examination is 
necessary because there is sufficient medical evidence in the 
record to decide the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

In sum, there is no evidence of any defect in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  



ORDER

Service connection for urological condition - BXO and 
diseased urethral tissue is denied.  

Service connection for claimed PTSD is denied.  



REMAND

The Veteran asserts that he suffers hearing loss and tinnitus 
as a result of service.  
The January 1968 separation examination shows complaints of 
hearing loss.  

The Veteran served in the Republic of Vietnam as a radio 
operator.  The DD Form 214 shows that he was awarded a 
sharpshooter badge.  

Although the claims file is absent of current treatment 
records for hearing loss or tinnitus, the Veteran is 
asserting that he suffers from both.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, Vet. App. 398 (1995).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2008); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, a VA examination was not conducted to evaluate 
his hearing loss or tinnitus.  The circumstances of the 
Veteran's service, his complaints in service, and his current 
observations of hearing trouble are sufficient to trigger 
VA's duty to assist by providing an audiological examination.  

Upon remand, the RO should update the claims file with any 
recent medical records relevant to the Veteran's claim.  

The Veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the claims file.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 38 
U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

The Veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009). 

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  The RO should take appropriate steps 
to send the Veteran copies of Request for 
and Authorization to Release Medical 
Records or Health Information (VA Form 
10-5345).  

The RO should attempt to obtain any 
outstanding private medical records 
identified by the Veteran and provide any 
additional VA records.  Any records 
obtained should be associated with the 
claims file.  

The Veteran should be notified in this 
regard that he should submit any new 
medical documentation or evidence to 
support his claims.  

2.  The RO should schedule the Veteran 
for a VA audiological examination to 
ascertain the nature and likely etiology 
of the claimed hearing loss and tinnitus.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings should be reported in detail.  

If a diagnosis of hearing loss and/or 
tinnitus is made, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
(i.e., probability of 50 percent or 
greater) that hearing loss and/or 
tinnitus was due to noise exposure or 
some other incident of the Veteran's 
active service.  The examiner should 
provide a complete rationale for the 
opinion.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the issues remaining on appeal in light 
of all of the evidence of record.  If any 
benefit sought on appeal remains denied, 
then the RO should furnish the Veteran 
and his representative with a 
Supplemental Statement of the Case and 
afford them with an opportunity to 
respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


